DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-28,42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
              In claim 25, line 2, “the open first end of the filter bag” has no prior antecedent basis.
              In claim 42, lines 1 and 2, “the internal first conduit” should be –the first internal conduit--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-29,36,38-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maor et al WO 2015077824.
               With regard to claims 24 and 38, Maor et al disclose a lice comb (fig. 4) comprising:
a main housing 24 including a first aperture 15 at a first end 14 thereof and a second aperture 17 at a second end 16 thereof; a fan unit 18 having an impeller 20 provided within the main housing 24 to draw air in through the first aperture 15 and expel air outwardly through the second aperture 17; and a comb module 38 securable to a comb support unit 34 adjacent a first end of the main housing 12, the comb module 38 comprising a comb body 46 and a plurality of teeth 44, the comb body 46 having a channel 50 such that air drawn in through the channel 50 passes across the teeth (see paragraph 59).  A filter bag 64/66 is receivable in a first end of the main housing 24, the filter bag 64/66 including a rim (see rim around portion 66 of the filter bag) around the first end thereof to be received in a groove (unnumbered) in the first end of the main housing 24 such that the filter bag may be released from the main housing by tipping the main housing.  See figs 4,5b and 7.
               With regard to claim 25, note that a flexible cover 80 (paragraph 54) is provided to cover the open end of the filter bag 64/66.  
                With regard to claim 26, note that the first end of the filter bag 64/66 is provided with a cross member 81 extending diametrically across the first end of the filter bag having a lug received through a hole in the flexible cover 80.  See fig. 4
                 With regard to claim 27, note that the flexible cover includes slots extending inwardly from opposed sides thereof such that the slots are located to extend above and along the cross member 81 to 
             With regard to claim 28, note that the periphery of the flexible cover 80 is received under an inner rim 79 provided on the filter bag.
             With regard to claims 29 and 39, note that the comb body 46 is provided with a tube 62/72 (see paragraph 53) to receive and divert air that has passed through the channel and wherein the tube is mounted for rotation relative to the main housing to allow the orientation of the teeth 44 to be varied.
             With regard to claim 36, note that an end plate 28 is provided in the second end of the main housing and is set inwardly from the second end such that a cylindrical rim portion is defined around the second end, the rim portion including one or more notches such that a power cord 32 may extend outwardly through one of the notches while the lice comb is standing on the cylindrical rim portion.  See paragraph 43 and fig. 4.
             With further regard to claim 38, note comb support housing 36 having first internal conduit 70.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Maor et al in view of Campbell 3169843.
               With regard to claims 37 and 43, Maor et al do not disclose the first housing portion to comprise a transparent material.
                Campbell discloses a device for suctioning debris from the hair.  Campbell discloses that a portion 17 of the device may be made of a transparent material.  See col. 2, lines 1-5.
                 It would have been obvious to one skilled in the art to form the first housing portion of the Maor device out of a transparent material, as disclosed by Campbell, if one wished to view debris entering the filter bag area.

Allowable Subject Matter
Claims 30-35,40,41, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977.  The examiner can normally be reached on M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772